AO 722A
(Rev. 8/82)

 

Case 5:20-cv-00106-LGW-BWC Document11 Filed 05/03/21 Page 1 of 2

In the Anited States District Court
For the Southern District of Georgia
Waprross Division

RICKY JEFF, *
*
Plaintiff, * CIVIL ACTION NO.: 5:20-cv-106
Ed
Vv. *
*
WARDEN COLEMAN, *
*
Defendant. *
ORDER

This matter is before the Court on Plaintiff's Objections
to the Magistrate Judge’s Report and Recommendation. Dkt. No.
10. In his April 6, 2021 Report and Recommendation, the
Magistrate Judge recommended the Court dismiss Plaintiff's
Complaint in its entirety because Plaintiff did not allege
Warden Coleman was aware of a substantial risk of serious harm
prior to another inmate stabbing Plaintiff. Dkt. No. 7. The
Court construes Plaintiff’s Objections as first arguing
Plaintiff has continued exhausting his administrative remedies.
Dkt. No. 10, p. 1. Second, Plaintiff argues Defendant wrongly
believes the stabbing never occurred. Id. Plaintiff directs
the Court to review the video footage of the incident and his
medical records. Id. Plaintiff has also submitted bandages

used on his stab wounds. Id. at pp. 3-4.

 
AO 72A
(Rev. 8/82)

 

 

Case 5:20-cv-00106-LGW-BWC Document 11 Filed 05/03/21 Page 2 of 2

However, the Magistrate Judge did not recommend dismissal
of Plaintiff's Complaint because he concluded Plaintiff did not
exhaust his administrative remedies or the incident did not
occur. Instead, he recommended dismissal because Plaintiff
failed to state a plausible failure to protect claim under the
Eighth Amendment. Dkt. No. 7. Plaintiff has still not alleged
Warden Coleman was aware of a substantial risk of serious harm
to Plaintiff. Thus, he has not alleged a plausible Eighth

Amendment violation. Marbury v. Warden, 936 F.3d 1227, 1233

 

(Lith Cir. 2019).

After an independent and de novo review of the entire
record, the Court CONCURS with the Magistrate Judge’s Report and
Recommendation, ADOPTS the Report and Recommendation as the
opinion of the Court, and OVERRULES Plaintiff's Objections. The
Court DISMISSES Plaintiff's Complaint in its entirety, DIRECTS
the Clerk of Court to CLOSE this case and enter the appropriate
judgment of dismissal, and DENIES Plaintiff leave to proceed in

forma pauperis on appeal.

 

SO ORDERED, this 5 day of / May , 2021.
|

/
rs

HON. Likes FOUR WOOD, JUDGE
UNITED SPATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 

 
